DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 and 21-25 in the reply filed on 3/18/2022 is acknowledged.

Claim Status
	Claims 1 and 21-31 are currently pending for examination.
	Claims 2-20 are withdrawn.

Response to Arguments / Remarks
Applicant's arguments filed 6/30/2022 have been fully considered.

From pages 9-11, the applicant argues Zaversky in view of Cui fails to teach the newly introduced claim limitation “a database configured to maintain … a duress information including registered data representative of duress of the particular subject; … determine whether the particular subject is under duress based on at least one of the facial feature or the gesture matching the registered data representative of duress of the particular subject”.
In response to the applicant’s arguments, Zaversky at paragraph [0029] discloses:
“For instance, camera 152 may capture a series of     facial images which may then be compared by processing unit 151 and/or security server 120 to stored signatures, or classifiers for various physiological states. When the physiological state indicated from the facial images of individual 140 match an excluded physiological state from the security plan, individual 140 may be denied access via entry gate 159. Similarly, processing unit 151 and/or security server 120 may store or have access to video and/or audio signatures for various physiological states. If a video recording via camera 152 and/or an audio recording via microphone 153 matches an excluded physiological state (e.g., angry state, drunken state, emotionally disturbed state, etc.) from the security plan, individual 140 is to be denied access via entry gate 159.”  and
paragraph [0046] discloses: 
“At step 230, the processor detects at least one physiological state of the second person. In one example, the physiological state (or states) of the second person is determined via a camera in the managed environment and/or a microphone in the managed environment. For instance, captured audio or video recordings may be compared to stored signatures for various physiological (e.g., biometric and/or emotional) states”.
It is clear for the above paragraphs that Zaversky teaches and suggests the controlled access system is configured to determine the individual’s physiological/emotional state based on the individual’s facial and/or gait information match the stored signatures for various physiological/emotional states. Although Zaversky fails to expressly teach the stored signatures are signatures of the individual, but the claimed limitation merely requires the stored signatures to “represent” the physiological/emotional states of the individual. Therefore, the stored signatures don’t necessarily need to be the signatures of the individual. 
Also, Zaversky teaches and suggests the stored signatures for various physiological states may be generated from a serial of captured images. 
Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zaversky’s system to capture a serial of images of the individual to generate the physiological signatures of the individual to improve detection accuracy. 
In addition, Cui at paragraph [0010] discloses:
“For example, to detect the frightened individuals, the NVR system or another computer device can receive one or more basis images of frightened individuals before analyzing the video data streams, and the individuals captured in the basis images of frightened individuals may or may not be individuals who live, work, or are associated with the secure area. Subsequently, the NVR system or other computer device can analyze the basis images of frightened individuals to generate a template of expected facial features of a frightened individual.”.
	It is clear that Cui teaches and suggests the basis images of frightened individual may be taken from individuals who work or frequently access the secured area. For example, a worker who works in a secured building would very likely to have his frightened images taken prior to the detection.
 	Therefore, it is very obvious based on Cui’s teachings and suggestions that the stored basis images taken by the system include frightened basis images of the individual because the individual is associated with the secured area. 
	Based on the reasons provided, the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, 23-27 and 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zaversky (Pub. No.: US 2019/0057561 A1) in view of Cui (Pub. No.: US 2019/0174102 A1).

Regarding claim 1, Zaversky teaches an access control system (Fig 1-Fig. 3, controlled access system 100), comprising: 
a camera configured to detect an image regarding a subject (Fig. 1, cameras 152, 162, 172, 182, 192, para [0012], “For instance, a security camera at the entrance to a gated community may capture images and/or video of the individual”); 
a database configured to maintain facial information and skeletal information regarding a particular subject (Fig. 3, storage device 306, para [0041], “In another example, a security plan may restrict access to person 130 by any individual (e.g., not specific to individual 140) exhibiting a certain type of behavior, physiological and/or emotional state.” and para [0043], “In this regard, the second person may have consented to storage of various types of identification information including, biometric information such as photographs, voice recordings, video recordings, fingerprints, and the like, as well as telephone numbers, MAC addresses, license plate numbers, and so on that are associated with the second person.”, para [0010], “Physical identification of an individual subject to an access restriction in accordance with a security plan may be accomplished through different biometric factors such as facial recognition, voice recognition, gait detection,” and physiological state information including registered data representative of physiological state of the particular subject (para [0046], “For instance, captured audio or video recordings may be compared to stored signatures for various physiological (e.g., biometric and/or emotional) states.”. The storage device also stores signatures for various physiological/emotional states that represents physiological/emotional state of the individual); 
a processor in communication with the camera and the database Fig. processor 302), wherein the processor is configured to: 
 	receive the image and identify a facial feature of the particular subject based on the image and the facial information maintained by the database; 
 	receive the image and identify a gesture of the particular subject based on the image and the skeletal information maintained by the database (Fig. 2, step 220, para [0029] para [0045], “The biometric detection of the second person in the managed environment may comprise a facial recognition via a camera deployed the managed environment, a voice detection via a microphone deployed in the managed environment, or a gait detection via the camera deployed in the managed environment, or a combination of any of such factors.”; and 
determine physiological state of the particular subject based on at least one of the facial feature or the gesture matching the registered data representative of duress of the particular subject (Fig. 2, step 230 and para [0029], “For instance, camera 152 may capture a series of facial images which may then be compared by processing unit 151 and/or security server 120 to stored signatures, or classifiers for various physiological states. When the physiological state indicated from the facial images of individual 140 match an excluded physiological state from the security plan, individual 140 may be denied access via entry gate 159. Similarly, processing unit 151 and/or security server 120 may store or have access to video and/or audio signatures for various physiological states. If a video recording via camera 152 and/or an audio recording via microphone 153 matches an excluded physiological state (e.g., angry state, drunken state, emotionally disturbed state, etc.) from the security plan, individual 140 is to be denied access via entry gate 159.”  and para [0046], “At step 230, the processor detects at least one physiological state of the second person. In one example, the physiological state (or states) of the second person is determined via a camera in the managed environment and/or a microphone in the managed environment. For instance, captured audio or video recordings may be compared to stored signatures for various physiological (e.g., biometric and/or emotional) states”); and 
an alarm device configured to output an alarm based on an indication of physiological state from the processor (Fig. 2, steps 270-280).
Zaversky teaches the controlled access system is configured to determine the second person/subject’s physiological/emotional state based on the second person/subject’s facial or gait information matches the stored signatures for various physiological/emotional states but fails to expressly teach the physiological state is used to determine duress.
However, in the same field of security system, Cui teaches captured facial expression and/or body movements are compared to stored templates of frightened individuals and predetermined body movements which were obtained from individuals who work or frequently require access to the secured area to determine duress. See para [0019], “For example, the NVR can detect the duress or the fear exhibited by the one or more individuals in the secure area based on facial expressions, body movements, or body positions of the one or more individuals in the secure area.” and para [0010] “For example, to detect the frightened individuals, the NVR system or another computer device can receive one or more basis images of frightened individuals before analyzing the video data streams, and the individuals captured in the basis images of frightened individuals may or may not be individuals who live, work, or are associated with the secure area. Subsequently, the NVR system or other computer device can analyze the basis images of frightened individuals to generate a template of expected facial features of a frightened individual.” and para [0017], “Additionally or alternatively, in some embodiments, the programmable processor 132 can detect that the individual in the region R is under duress responsive to analyzing the video and detecting therein a predetermined body position or predetermined body movements (e.g. both hands raised) of the individual in the region R.”.
Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zaversky’s controlled access system to determine duress based on facial expression, gait information and stored templates of the individual as taught by Cui to improve safety.
	Also, it is very obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the stored basis images taken by the system include frightened basis images of the individual because the individual is associated with the secured area.

Regarding claim 21, Cui in the combination teaches the access control system of claim 1, wherein to determine whether the subject is under duress based on at least one of the facial feature and the gesture, the processor is further configured to: 
determine a fear value based on the facial feature; and 
compare the fear value to a fear threshold (para [0017], “In some embodiments, the programmable processor 132 can detect the frightened individual in the video responsive to analyzing the video and detecting therein a frightened facial expression by an individual in the region R. For example, detecting the frightened facial expression by the individual can include comparing a detected face in the video with an image or template of a frightened individual.”).  

Regarding claim 23, Cui in the combination teaches the access control system of claim 1, wherein to determine whether the subject is under duress based on at least one of the facial feature and the gesture, the processor is further configured to: 
determine that the gesture corresponds to a registered representative of duress of the particular subject (para [0012], “In some embodiments, the NVR system can detect when an individual captured in the video data streams is lying motionless on the ground, the individual is on his knees, or both hands of the individual are raised for an extended period of time (e.g. 10-15 seconds), are raised on both sides or behind a head of the individual, or have open palms. Responsive thereto, the NVR system can determine that the individual is frightened, under duress, held at gunpoint, or near an armed individual”).  

Regarding claim 24, Zaversky in the combination teaches the access control system of claim 1, wherein the alarm identifies the subject under duress (Fig. 2 step 270-280, para [0055], “It should be noted that the method 200 may be expanded to include additional steps. For instance, in one example the method 200 may further include automatically sending notifications to security personnel or law enforcement of a violation of a security plan by the second person following step 230”).  

Regarding claim 25, Zaversky in the combination teaches the access control system of claim 1, wherein the alarm identifies a location of the subject under duress (para [0035], “Furthermore, the warning may include instructions to assist person 130 to avoid approaching individual 140, e.g., providing instructions to person 130 to travel in a direction that will create a greater separation between person 130 and individual 140.”.  Provides a relative location of the second person in problematic physiological state / duress to the first person.).

Regarding claim 26, recites a method that is performed by the system of claim 1. Therefore, it is rejected for the same reasons.

Regarding claim 27, recites a method that is performed by the system of claim 21. Therefore, it is rejected for the same reasons.

Regarding claim 29, recites a method that is performed by the system of claim 23. Therefore, it is rejected for the same reasons.

Regarding claim 30, recites a method that is performed by the system of claim 24. Therefore, it is rejected for the same reasons.

Regarding claim 31, recites a method that is performed by the system of claim 25. Therefore, it is rejected for the same reasons.

Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zaversky (Pub. No.: US 2019/0057561 A1) in view of Cui (Pub. No.: US 2019/0174102 A1) as applied to claim 1, and further in view of Starner (Pub. No.: US 2014/0337634 A1).

Regarding claim 22, the combination teaches the access control system of claim 1, wherein to determine whether the subject is under duress based on at least one of the facial feature and the gesture, but fails to further teach the processor is further configured to: 
determine eye blinking information based on the facial feature; and compare the eye blinking information to an eye blinking threshold.  
However, in the same field of biometric system, Starner teaches a system configured to determine duress based on the person’s blink pattern. See para [0105], “In some embodiments, the HMD may be configured to detect a predetermined pattern of eye blinks, or the like, representative of a "panic button." The wearer may blink the predetermined pattern in order to notify authorities that while the wearer may provide matching biometric data for authentication, the wearer may be under duress.”. 
Therefore, it would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to modify Zaversky’s controlled access system to determine duress based predetermined blink pattern as taught by Starner to improve safety.

Regarding claim 28, recites a method that is performed by the system of claim 22. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Adam (Pub. No.: US 2019/0065714 A1) teaches an access device stores duress authentication data of a user to determine whether the user is under duress.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZHEN Y WU/Primary Examiner, Art Unit 2685